Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, 13, 18, 21 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 10,999,873, hereinafter Liu), in view of Xiong et al (US 2018/0041957, hereinafter Xiong) and in view of Dinan (US 2013/0028204, hereinafter Dinan).

Regarding claim 1, Liu discloses a method for random access, comprising: determining, in a two-step random access procedure, a first scrambling sequence according to a first random access preamble index of the two-step random access procedure (determining a scrambling code according to the random access preamble, C: 3 R: 14-16, PRACH preambles have index numbers, Fig. 7 and two-step RA procedure, Fig. 2); and performing a first scrambling or descrambling process on a data channel in a first message in a random access procedure according to the first scrambling sequence (scrambling the data information using the scrambling code, C: 3 R: 16-17, both the preamble and data are transmitted in the first message of the two-step RA procedure, Fig. 2 and data is transmitted on separate frequency/channel from the PRACH (i.e. on the data channel), Fig. 6); wherein the first message comprises and there is a mapping relationship between the preamble sequence and the data channel.  Liu discloses the RA preambles correspond to the time-frequency resources for the data transmission, C: 2 R: 59-61 and there is a relationship between the preamble and the time-frequency resources, C: 8 R; 10-11 and Fig. 7;											scrambling a packet on the PUSCH after encoding and rate matching, Para [0153].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Xiong in the system of Liu to reduce cost and power consumption of MTC operations which may perform random access in order to transmit a small amount of data; 		 									and does not explicitly disclose a preamble sequence identified by the first random access preamble index.  Dinan discloses the preamble sequence is selected using the preamble index, Para [0110].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Dinan in the system of Liu in view of Xiong in order to enhance the time alignment in multicarrier OFDM communication systems employing multiple timing advances.  
Regarding claims 5 and 13, Liu discloses the method/device according to claim 1/11, wherein determining the first scrambling sequence according to the first random access preamble index comprises: according to the first random access preamble index and a mapping relationship between preamble indexes and scrambling sequences, determining the first scrambling sequence from a scrambling sequence set (there is a relationship between the random access preamble and the scrambling code, C: 8 R: 13-15 and there are a number (i.e. a set) of RA preambles for the two-step RA procedure, C: 7 R: 53-55, and therefore a set number of scrambling codes).
Regarding claims 8 and 18, Liu discloses the method/device according to claim 1/11, wherein the method is performed by a network device, and the first message comprises a preamble and the data channel (preamble and data transmitted by the UE in “first message”, Fig. 2).
Regarding claims 21 and 22, Liu discloses the method/device according to claim 8/18, wherein the preamble is related to the first random access preamble index (the preamble transmitted in the first message is the RA preamble, Fig. 2).  
Regarding claim 11, Liu discloses a communication device (UE, Fig. 2/16), comprising: a processor (processor, Fig. 16); and a memory (memory, Fig. 16); wherein the memory is configured to store a determining a scrambling code according to the random access preamble, C: 3 R: 14-16 and two-step RA procedure, Fig. 2); and performing a first scrambling or descrambling process on a data channel in a first message in a random access procedure according to the first scrambling sequence (scrambling the data information using the scrambling code, C: 3 R: 16-17, both the preamble and data are transmitted in the first message of the two-step RA procedure, Fig. 2 and data is transmitted on separate frequency/channel from the PRACH (i.e. on the data channel), Fig. 6); wherein the first message comprises and there is a mapping relationship between the preamble sequence and the data channel.  Liu discloses the RA preambles correspond to the time-frequency resources for the data transmission, C: 2 R: 59-61 and there is a relationship between the preamble and the time-frequency resources, C: 8 R; 10-11 and Fig. 7; and does not explicitly disclose wherein the first scrambling or descrambling process comprises scrambling or descrambling performed on an encoded information bit on the data channel.  Xiong discloses scrambling a packet on the PUSCH after encoding and rate matching, Para [0153]; and does not explicitly disclose a preamble sequence identified by the first random access preamble index.  Dinan discloses the preamble sequence is selected using the preamble index, Para [0110].
Regarding claims 23 and 24, Liu discloses the method/device according to claim 1/11 wherein the preamble sequence corresponds to a resource position of the data channel (the RA preambles correspond to the time-frequency resources for the data transmission, C: 2 R: 59-61 and there is a relationship between the preamble and the time-frequency resources, C: 8 R; 10-11 and Fig. 7).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Xiong, in view of Dinan and in view of Malladi et al (US 2014/0133443, hereinafter Malladi).

Regarding claims 7 and 17, Liu discloses the method/device according to claim 1/11, wherein the 
the UE can select a RA preamble index from a RA preamble set, claim 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Malladi in the system of Liu in view of Xiong and Dinan in order to reduce overhead and improve system capacity for RA procedures.  

Response to Arguments
Applicant's arguments filed 2/28/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant cites portions of Liu and argues Liu does not disclose the limitation, where Liu discloses the scrambling code is determined according to a random access preamble and not a scrambling sequence is determined from a random access preamble index.  Applicant argues a random access preamble in Liu is not the same as a random access preamble index. 			In response, Liu disclose in LTE there are 64 preambles, C: 1 R: 52, meaning the RA preamble indexes are from 0-63, further selecting a RA preamble from the plurality of RA preambles and determining a scrambling code according to the RA preamble, C: 3 R:11-17.  For example the second RA preamble is selected and used to determine the scrambling code or in other words, RA preamble with index 1 is selected and used to determine the scrambling code.  The index is just a number identifying the RA preamble.											Applicant argues over the Dinan reference, arguing Dinan discloses a 4-step RA procedure instead of a 2-step RA procedure.  Applicant argues nothing is mentioned in Dinan about changing a 4-step RA procedure into a 2-step RA procedure.  In response, argument is irrelevant, as the primary reference Liu discloses the 2-step RA procedure.								Applicant argues there is no mapping relationship between the preamble sequence and the data channel.  Applicant argues Dinan discloses a 4-step instead of a 2-step RA procedure again, which is still irrelevant.  The Applicant argues the preamble sequence is contained in the first message of the two-step RA procedure but not involved in the 4-step RA procedure of Dinan.  		.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should 
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461